

Exhibit 10(a)

Summary of CBS Corporation Compensation for Outside Directors
(As of May 21, 2015)
 


Directors of CBS Corporation (the “Company”) who are not employees of the
Company or any of its subsidiaries (the “Outside Directors”) receive
compensation for their service as follows:
 
CASH COMPENSATION
 
•                  An annual Board retainer of $100,000, payable in equal
installments quarterly in advance; and
 
•                  The Chairs of the Audit, Compensation and Nominating and
Governance Committees each receive an annual retainer of $20,000, payable in
equal installments quarterly in advance, and the members of those Committees
each receive a per meeting attendance fee of $2,000; members of any ad hoc
committees of the Board that may exist from time to time shall be paid as
determined by the Board.




Outside Directors may elect to defer their cash compensation under the CBS
Deferred Compensation Plan for Outside Directors.
 
EQUITY COMPENSATION
 
Effective May 21, 2015, equity based grants to Outside Directors are to be
determined by the Board of Directors under the 2015 Equity Plan for Outside
Directors.


 OTHER
 
Expenses:
 
Outside Directors are reimbursed for expenses incurred in attending Board,
committee and stockholder meetings (including travel and lodging) in accordance
with the Company’s normal travel policies.
 
Matching Gifts Program for Directors:
 
All Directors, including Directors who are employees, are eligible to
participate in the Company’s Matching Gifts Program for Directors. Under the
program, the Company matches donations made by a Director to eligible tax-exempt
organizations at the rate of one dollar for each dollar donated up to $7,500 for
each fiscal year. The purpose of the program is to recognize the interest of the
Company and its Directors in supporting eligible organizations.









        